Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 2, 2017

                                       No. 04-17-00169-CV

                                       Rufel L. ESTRADA,
                                            Appellant

                                                  v.

                                        Tatiana ESTRADA,
                                              Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CI00328
                       Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

       Appellant filed a notice of appeal on March 15, 2017, and an affidavit of indigency on
March 16, 2017. The court reporter, Kayleen Rivera, filed a motion to require the appellant to
prove his inability to pay costs on appeal. See TEX. R. CIV. P. 145(f). On April 3, 2017, the trial
court held an evidentiary hearing on the court reporter’s motion, made findings, and ordered
appellant to pay the costs of court, appeal, and preparation of the reporter’s record.

        On April 3, 2017, appellant filed a motion in this court seeking review of the trial court’s
order. See id. 145(g)(1). On April 13, 2017, the reporter’s record from the hearing was filed. On
April 21, 2017, a limited clerk’s record was filed. We have reviewed the reporter’s record, the
clerk’s record, and the trial court’s order requiring appellant to pay the costs of court, appeal, and
preparation of the reporter’s record. The trial court’s April 3, 2017 order is AFFIRMED. See id.
145(g)(4).

       The clerk’s record and the reporter’s record are due on May 5, 2017.



                                                       _________________________________
                                                       Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court